Supreme Court of Florida
                                  ____________

                                  No. SC15-944
                                  ____________


         IN RE: AMENDMENTS TO THE CODE FOR RESOLVING
                  PROFESSIONALISM COMPLAINTS.

                              [September 10, 2015]

PER CURIAM.

      The Court, on its own motion, amends the Code for Resolving

Professionalism Complaints (Code). We have jurisdiction. See art. V, § 15, Fla.

Const.

      We amend the provisions in the Code addressing the “Standards of

Professionalism” to replace references to “The Florida Bar Ideals and Goals of

Professionalism” with “The Florida Bar Professionalism Expectations.” The Chair

of The Florida Bar Standing Committee on Professionalism informed the Court

that the Professionalism Expectations, which were approved by The Florida Bar

Board of Governors on January 30, 2015, replaced the Ideals and Goals of

Professionalism referenced in the Code.
      Accordingly, the Code for Resolving Professionalism Complaints is

amended as set forth in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective immediately upon the release of this opinion. Because the

amendments were not previously published for comment, interested persons shall

have sixty days from the date of this opinion in which to file comments with the

Court.1

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Code for Resolving Professionalism Complaints




       1. All comments must be filed with the Court on or before November 10,
2015. If filed by an attorney in good standing with The Florida Bar, the comment
must be electronically filed via the Florida Courts E-Filing Portal in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida Courts
E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a
nonlawyer or a lawyer not licensed to practice in Florida, the comment must be
electronically filed via e-mail in accordance with In re Mandatory Submission of
Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13,
2004). Electronically filed documents must be submitted in Microsoft Word 97 or
higher. Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.

                                       -2-
                                   APPENDIX


Standards of Professionalism

Members of The Florida Bar shall not engage in unprofessional conduct.
“Unprofessional conduct” means substantial or repeated violations of the Oath of
Admission to The Florida Bar, The Florida Bar Creed of Professionalism, The
Florida Bar Ideals and Goals of Professionalism Expectations, The Rules
Regulating The Florida Bar, or the decisions of The Florida Supreme Court.

Unprofessional conduct, as defined above, in many instances will constitute a
violation of one or more of the Rules of Professional Conduct. In particular, Rule
4-8.4(d) of The Rules Regulating The Florida Bar has been the basis for imposing
discipline in such instances. See generally, The Florida Bar v. Ratiner, 46 So. 3d
35 (Fla. 2010); The Florida Bar v. Abramson, 3 So. 3d 964 (Fla. 2009); and The
Florida Bar v. Martocci, 791 So. 2d 1074 (Fla. 2001).

Implementation Procedures

Section 1. Terminology

1.1. Standards of Professionalism: The Standards of Professionalism are set
forth in the Oath of Admission to The Florida Bar, The Florida Bar Creed of
Professionalism, The Florida Bar Ideals and Goals of Professionalism
Expectations, The Rules Regulating The Florida Bar and the decisions of The
Florida Supreme Court.

1.2. – 1.6 [No Change]

Sections 2. – 4. [No Change]




                                       -3-